In our opinion written Per Curiam filed herein on July 27, 1936, we used the following language:
"Our statute also provides that for the death of a minor child, the father of the minor child may recover not only for the loss of services of such minor child, but also for the mental pain and suffering of the parent or both parents, if they survive. But, we held in Fuller v. Darnell, 100 Fla. 773, 129 So. 915, 74 A.L.R. 1, that the father could not recover for the mother's mental pain and suffering. So the father in this case would be denied that element of damages in the cause of action begun under Section 7049 C.G.L."
And, based upon that language, the first headnote was adopted reading as follows:
"Father bringing suit to recover for wrongful death of minor child may not recover for mother's mental pain and suffering."
This holding is contrary to the holding of this Court in the case of Miami Dairy Farms, Inc., v. Tinsley, 121 Fla. 774,164 So. 528. There we held:
"Father could recover for pain and suffering of mother in action instituted by father alone for death of minor child."
In the opinion in the Tinsley case we distinguished it *Page 500 
from the case of Fuller v. Darnell, 100 Fla. 775, 129 So. 915.
In the case of Miami Dairy Farms, Inc., v. Tinsley, we upheld the provisions of Section 4962 R.G.S., 7049, C.G.L., upon the theory that where the father maintaining the suit is living with the mother he owes certain obligations to the mother, and the mother and wife owes certain obligations to the husband and father, which are impaired by mental pain and suffering being inflicted upon the mother while that relationship of husband and wife exists and for this reason the law may recognize and provide compensation for loss or injury resulting to the father by reason of the mother's mental pain and suffering.
But, in cases where the relationship of husband and wife has ceased to exist, by reason of divorce as was the case in Fuller v. Darnell, there is no such basis for recovery.
For the reasons above stated, the former opinion in this case is amended by striking out the above quoted paragraph thereof and the first headnote thereof and supplementing this statement in lieu thereof.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 501